Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 87*—when defendant in suit for wages entitled to deduction of credits. In an action for wages a verdict in favor of plaintiff held too large in view of evidence showing that defendant was entitled to certain items as credits, and judgment was affirmed upon condition of remittitur. 2. Witnesses, § 33*—competency of plaintiff’s wife to testify. In an action for wages where plaintiff testified that his wife on several occasions collected money for him from the defendant, held not error to permit plaintiff’s wife to testify to a conversation with the defendant concerning plaintiff’s account. 3. Appear and error, § 523*—method of making objections to oral instructions. Improper on making objections to oral instructions to divide the oral charge into separate numbered paragraphs.